                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:16-cr-00202-FDW-DSC
 UNITED STATES OF AMERICA,                     )
                                               )
 vs.                                           )
                                               )
 ANTONIO DEON MOORE,                           )                           ORDER
                                               )
        Defendant.                             )
                                               )

       THIS MATTER is before the Court on Defendant’s pro se Motion to Modify Sentence

(Doc. No. 38). In his Motion, Defendant also requests the Court appoint counsel. Id.

       The Court hereby ORDERS the Government to respond to Defendant’s motion. The

Government shall have thirty (30) days from the date of this Order to file its response with the

Court. The Government shall advise the United States Probation Office if the Government

believes a supplemental Presentence Investigation Report will be required.

       With respect to Defendant’s request to appoint counsel, criminal defendants have no right

to counsel beyond their first appeal. E.g., United States v. Kenny, No. 3:01-cr-00185-FDW, 2020

WL 2094116, at *1 (W.D.N.C. Apr. 30, 2020); United States v. Ismel, No. 3:94-CR-00008-1, 2012

WL 113392, at *1 (W.D. Va. Jan. 13, 2012).              Defendant has not shown extraordinary

circumstances warranting the appointment of counsel at this time. The Motion (Doc. No. 38) is

therefore DEFERRED IN PART and DENIED IN PART.

       IT IS SO ORDERED.
                                                   Signed: July 10, 2020




                                               1



       Case 3:16-cr-00202-FDW-DSC Document 39 Filed 07/10/20 Page 1 of 1
